Order entered November 25, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01277-CV

                          IN THE INTEREST OF F.A.B, A CHILD

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. 11-00539-W

                                           ORDER
       We GRANT appellant’s November 24, 2014 motion for extension of time to file

appellate brief and ORDER the brief be filed no later than December 29, 2014. Because this is

an accelerated appeal, no further extensions will be granted absent exigent circumstances.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE